Citation Nr: 1503461	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-25 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right ankle disability prior to October 28, 2014, and 20 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for left upper extremity radiculopathy prior to March 14, 2008, and 20 percent thereafter.

3.  Entitlement to a rating in excess of 20 percent for cervical spine disability prior to October 28, 2014, and 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1988, June 1999 to June 2000, and August 2007 to September 2007.  He also served in the Navy Reserves for 18 years.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2004 and February 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).  The October 2004 rating decision confirmed and continued a 20 percent rating for cervical spine disability.  The February 2009 rating decision confirmed and continued a 10 percent disability rating for right ankle disability.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via video-conference.  A transcript is of record.  

When the matter of left upper extremity radiculopathy was initially before the Board in January 2014, the Board granted a separate 10 percent rating effective from March  2004, and a higher rating of 20 percent, effective March 2008.  The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2014 order, granted the parties' joint motion for remand (JMR), partially vacating the Board's January 2014 decision and remanding the case for compliance with the terms of the JMR.

In the January 2014 decision, the Board remanded the issues of entitlement to higher ratings for cervical spine disability and right ankle disability for additional development.  They now return for further appellate review.  In November 2014, the RO issued a rating decision granting higher ratings of 30 percent for cervical spine disability and 20 percent for right ankle disability, both effective October 28, 2014.  However, as those grants did not represent a total grant of benefits sought on appeal, the claims remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In the January 2014 decision, the Board also remanded the issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to service connection for lumbar spine disability.  In rating decisions issued in March 2014 and December 2014, the RO granted service connection for lumbar spine disability and entitlement to a TDIU, respectively.  As such, these issues are no longer before the Board.


FINDINGS OF FACT

1.  Left upper extremity radiculopathy symptoms had an onset contemporaneous with the onset of cervical spine disability.  

2.  From March 30, 2004, to July 6, 2007, the preponderance of the evidence shows that left upper extremity radiculopathy was productive of no more than mild incomplete paralysis.

3.  Since July 7, 2007, left upper extremity radiculopathy has been productive of severe incomplete paralysis.

4.  For the entire appeal period, the preponderance of the evidence shows that left upper extremity radiculopathy has not been productive of complete paralysis.

5  For the entire appeal period, the preponderance of the evidence shows that forward flexion of the Veteran's cervical spine was limited to no less than 18 degrees.

6.  For the entire appeal period, the preponderance of the evidence shows no ankylosis, favorable or unfavorable, of the cervical spine or the entire spine.

7.  The preponderance of the evidence shows no more than moderate limitation of motion of the ankle prior to October 28, 2014, and no ankylosis at any time.


CONCLUSIONS OF LAW

1.  From March 30, 2004, to July 6, 2007, the criteria for a rating of 20 percent, but no higher, for left upper extremity radiculopathy were met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.45, 4.124a, Diagnostic Code 8513 (2014).

2.  Effective July 7, 2007, the criteria for a rating of 60 percent, but no higher, for left upper extremity radiculopathy are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.45, 4.124a, Diagnostic Code 8513 (2014).

3.  The criteria for a rating in excess of 20 percent for cervical spine disability were not met prior to October 28, 2014.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

4.  The criteria for a rating in excess of 30 percent for cervical spine disability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

5.  The criteria for a rating in excess of 10 percent for right ankle disability were not met prior to October 28, 2014.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

6.  The criteria for a rating in excess of 20 percent for right ankle disability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

As to the increased rating claim for the right ankle, the duty to notify was satisfied prior to the decision on appeal by way of a letter sent to the Veteran in August 2008 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As to the issues of higher ratings for cervical spine disability and left upper extremity, the duty to notify was satisfied by way of letters sent to the Veteran in June 2004, July 2005, April 2006, February 2007, and May 2007 that informed him of his duty and VA's duty for obtaining evidence.  The April 2006 letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  These issues were re-adjudicated in a May 2009 statement of the case.

The duty to assist the Veteran in the development of the claims includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified relevant VA and private treatment records have been obtained and considered.  Pursuant to the January 2014 remand directives, current VA treatment records have been obtained, and in a February 2014 letter the Veteran was asked to identify any additional VA or private providers and outstanding treatment records relevant to the cervical spine and ankle claims.  The Veteran responded by submitting private treatment records with a waiver of RO consideration.

Most of the Veteran's STRs have been obtained; however in a memorandum dated July 2010, VA determined that STRs from his third period of active duty (August 29, 2007 to September 22, 2007) were unavailable.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided with VA examinations of the cervical spine (including left upper extremity radiculopathy) and right ankle in July 2004, August 2005, November 2008, and November 2010.  He was also provided with VA neurological examinations in July 2007, October 2008, and November 2010.  Pursuant to January 2014 Board remand directives, he was provided with additional examinations of the cervical spine, left upper extremity, and right ankle in October 2014.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities, as they are based on physical examinations of the Veteran, interviews, and objective testing.  The Board finds that the RO substantially complied with the January 2014 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).  The Veteran has not reported, nor does the record show, that these disabilities have worsened in severity since the most recent examinations in October 2014.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for higher ratings.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion (LOM), VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, LOM due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Court has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Cervical Spine

By way of background, a November 2001 rating decision granted service connection for "cervical spine injury" and assigned a 20 percent disability rating.  Within one year of this determination, the Veteran did not express disagreement with the disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.201 (2014); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the November 2001 rating action became final.  

In March 2004, the Veteran filed a claim for increase, and in October 2004, the RO confirmed and continued the 20 percent rating.  The Veteran timely filed a notice of disagreement in February 2005, but the RO issued additional rating decisions in June 2006 and August 2007.  However, under Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010), these are insufficient as the claim may only be resolved by appellate adjudication.  The RO finally issued a Statement of the Case in May 2009 and the Veteran timely perfected an appeal.  Thus, the Board finds that the March 2004 claim for an increased rating is the claim from which this appeal arose, and the October 2004 rating decision is the proper determination certified for appellate review.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which applies to DCs 5235 to 5243.  38 C.F.R. § 4.71a.  The following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 20 percent evaluation will be assigned for a cervical spine disability where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion (ROM) of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, DCs 5235 to 5243 and Note (1).  The Board notes at the outset that the evidence shows consistent denial of any bowel or bladder impairment.  38 C.F.R. § 4.71a, DCs 5235 to 5243 and Note (1).  The associated objective neurologic abnormality of radiculopathy is addressed in a separate section of this decision.  

Service connection is in effect for cervical spine disability, rated 20 percent disabling under DC 5243 prior to October 28, 2014, and 30 percent thereafter.  The Veteran seeks higher ratings.  As discussed above, the appeal period before the Board begins on March 30, 2004, the date the claim for increased rating was received.

The Board notes at the outset that there is no evidence at any time of any ankylosis, favorable or unfavorable, of the cervical spine or the entire spine.  VA examiners have specifically denied the presence of any ankylosis (see July 2007 and October 2014 examination reports).  Thus, a rating in excess of 30 percent is not warranted at any time during the appeal period.  

In order to warrant a rating in excess of 20 percent prior to October 28, 2014, the preponderance of the evidence must show cervical forward flexion less than or equal to 15 degrees.  Between March 30, 2004, and October 27, 2014, there are many measurements of the Veteran's cervical ROM.  His forward flexion measurements are as follows: 
* July 2004 VA Examination: 30 degrees with pain and repetition
* August 2005 VA Examination: 18 degrees (no change with repetition due to pain, weakness, fatigue, endurance, or incoordination)
* July 2007 VA Examination: 45 degrees with pain and repetition
* November 2008 VA Examination: 30 degrees with repetition, pain, and weakness
* March 2009 VA treatment record: "mildly limited flexion secondary to pain"
* November 2009 and January 2010 private physical therapy treatment records: 40 percent of normal movement (roughly 18 degrees)
* April 2010 VA treatment record: 18 degrees with pain
* November 2010 VA examination: 25 degrees on first attempt, and 22 degrees after repetition; both limitations due to pain and weakness.  The VA examiner emphasized that these measurements were achieved with the ameliorating effects of both Vicodin and a Tramadol, but it was not indicated the range of motion would otherwise have been 15 degrees or less.

Thus at no time during the appeal period was the Veteran's forward flexion less than or equal to 15 degrees, even considering additional functional limitation due to pain, repetition, weakness, incoordination, and fatigue.

As the service-connected cervical spine disability specifically includes disc pathology, the Board is required to consider adjudicating it under the criteria for intervertebral disc syndrome (IVDS).  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243 and Note.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  Here, the duration of the Veteran's incapacitating episodes has been shown to be less than one week in a twelve month period.  (See November 2008 and October 2014 VA examination reports.)  Thus, no compensable rating is available under DC 5243.

In conclusion, the Board finds that the Veteran's cervical spine disability does not warrant a rating in excess of 20 percent prior to October 28, 2014, or a rating in excess of 30 percent at any time.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

B  Left upper extremity radiculopathy

1. Earlier effective date

The Veteran is currently assigned a separate disability rating for left upper extremity radiculopathy, effective March 30, 2004.  He contends that he is entitled to an earlier effective date of December 21, 1999, because this is the date of his first diagnosis of radiculopathy.  (See June 2014 statement in support of claim.)  However, the 20 percent evaluation that had been assigned for the Veteran's cervical spine disability in the original award of benefits in 2001 contemplated that manifestation as it was rated under Diagnostic Code 5293, for intervertebral disc syndrome.  The present appeal for an increased rating was initiated March 30, 2004.  The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  Generally, the effective date of an award of increased compensation shall not be earlier than the date of receipt of the application thereof.  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  As the Veteran's evaluation already contemplated its neurologic manifestations, an earlier separate award of benefits would not be appropriate (see 38 C.F.R. § 4.14 avoidance of pyramiding/evaluating the same manifestation under different diagnoses), and as the Board already established in its 2014 decision, the March 2004 date as the appropriate effective date for a separate rating, assigning a later date would now be inappropriate.  In addition, as noted below, the Veteran appears to have had no symptoms relating to this aspect of his disability until his 2004 re-injury on a water slide.  

2.  Increased rating

The September 2014 JMR partially vacated the Board's 2014 decision to the extent that it denied entitlement to a rating in excess of 10 percent prior to March 14, 2008, and 20 percent thereafter.  Specifically, the JMR found that the Board failed to adequately explain its choice of diagnostic code and to consider a specific March 2009 treatment record.  The Board addresses both herein.

The Veteran is right-handed; therefore his left upper extremity is his "minor" extremity for rating purposes.  

The Veteran's left upper extremity radiculopathy has been rated under DC 8515.  The JMR specifically noted that in its January 2014 decision, the Board only considered DC 8515, "which pertains to the median nerve and symptoms in the hands and fingers."  (JMR at 3.)  Because the Veteran also reported pain, numbness, and tingling in the left arm and shoulder, the JMR directed the Board to consider DCs other than DC 8515 (e.g., DCs 8510, 8610, and 8710) when explaining how the radiculopathy is adequately compensated.

The evidence shows that the Veteran's cervical spine disability has produced radiculopathy symptoms in the left upper extremity, including the shoulder, arm, hand, fingers, and thumb.  VA examiners and VA and private medical personnel have diagnosed radiculopathy from nerve root distributions at C5, C6, C7, and C8.  

The Board has considered all potentially applicable DCs, including 8510, 8610, 8710, 8511, 8611, 8711, 8512, 8612, 8712, and 8515.  However, the Board finds that DC 8513, which provides a disability rating for "All radicular groups" is the most favorable and appropriate code under which to rate the Veteran.  In this regard, DC 8513 provides compensation for all of his radicular symptoms in the shoulder, arm, hand, fingers, and thumb.  Moreover, it provides higher ratings for his disability than would any of the other relevant DCs.

Specifically, Diagnostic Code 8513 provides a 20 percent evaluation of the minor upper extremity, for mild incomplete paralysis; a 30 percent evaluation if moderate, and a 60 percent evaluation for severe incomplete paralysis.  Complete paralysis is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Period from March 30, 2004 to July 6, 2007

The Board finds that prior to July 7, 2007, the Veteran's left upper extremity radiculopathy produced no more than mild incomplete paralysis.  

VA treatment records show that in September 2002 the Veteran had no pain or radiculopathy.  He lifted 80 pound packages at work without problems.  In April 2003, he continued to have no radicular pain, sensory disturbance, muscle weakness, or motor changes.  He had no radicular symptoms, and there was no evidence of neurologic change requiring an MRI.  In December 2003 the Veteran reported no neck pain, no tingling or numbness in the hands, and that he lifted 30-40 pound packages at his work with no difficulty and was very active in exercising and playing basketball.  A July 2004 x-ray report states that there are no reported neurological symptoms of the cervical spine.

The July 2004 VA examination report (and contemporaneous VA treatment records) show that the Veteran reinjured his neck on a water slide.  Following this injury, for the last month he had intermittent radicular pain, numbness, and tingling in the left arm.  Sensation was mildly decreased in the C6 dermatome on the arm.  Grips were strong bilaterally, and the examiner identified no weakness.  In October 2004, after an incident lifting a heavy tub, VA and private treatment records show the Veteran complained of frequent tingling and numbness in the thumb and index finger but no weakness.  At an August 2005 VA examination, the Veteran reported numbness of the thumb and index finger, and tingling in the arm.  Physical examination showed normal light touch sensation.  At a September 2005 nerve conduction study the Veteran reported radicular pain to the left thumb and index finger.  

Based on the foregoing, prior to July 7, 2007, the involvement of all radicular groups was wholly sensory (pain, numbness, and tingling) without weakness or motor changes.  Moreover, the radicular symptoms were mild at most.  In this regard, prior to July 2004, there are no subjective or objectively reported radicular symptoms.  The July 2004 VA examiner described sensation as "mildly" decreased and the pain, numbness, and tingling as intermittent.  In August 2005 light touch sensation was normal.  Under DC 8513, mild incomplete paralysis of all radicular groups warrants a 20 percent rating.  Thus, the Board finds that from March 30, 2004 to July 6, 2007, the Veteran is entitled to a 20 percent rating for left upper extremity radiculopathy, but no higher.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Since July 7, 2007

The first evidence of non-sensory involvement appears at the July 7, 2007, VA examination when the Veteran reported difficulty with grasping in his left hand.  The examiner noted symptoms of numbness, diminished sensation, tingling, paresthesias, and pain in the left hand and fingers.  The pain was sharp and cramping, occurred daily, and was described as moderate and constant.  Motor examination showed left elbow flexion at a 4/5, indicating active movement against some resistance, but not full resistance.  Sensory examination was impaired to light touch, but normal for pinprick, vibration, and position sense.  

On March 14, 2008, the Veteran submitted a statement that the symptoms had worsened.  At a November 2008 VA orthopedic examination the Veteran reported radicular pain at 8 out of 10 (8/10), daily flare-ups, and feeling weaker in the left upper extremity, especially in his grip.  A March 2009 VA treatment record notes weakness in the left hand and continued stabbing, shooting pain in the left shoulder, forearm, thumb, and index finger.  In August 2009, an MRI report of the cervical spine states that since February 2009, the Veteran had experienced increasing numbness and weakness of the left upper extremity.  The November 2010 VA examiner stated that the Veteran's neurological condition was stable and unchanged since 2008, and diagnosed a moderate to marked degree of cervical radiculopathy.  The October 2014 VA examiner found severe constant pain, moderate paresthesias, and moderate numbness of the left upper extremity, all attributable to his peripheral nerve condition.  He described the incomplete paralysis as moderate.

Thus, since July 7, 2007, the involvement is shown to have progressed beyond merely sensory.  The symptoms do not appear to have improved since July 7, 2007.  Moreover, the constant radicular pain is described as moderate to severe.  Therefore, the Board finds that the Veteran is entitled to a 60 percent disability rating under DC 8513, effective July 7, 2007.

Higher ratings are only available for complete paralysis.  Diagnostic Code 8515 provides a 70 percent rating for complete paralysis of the median nerve and DC 8513 provides 80 percent for complete paralysis of all radicular groups.  There is no evidence of complete paralysis of any kind.  Thus, the Veteran is not entitled to a higher rating under any other applicable diagnostic code.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

C.  Right Ankle

By way of background, a June 2006 rating decision confirmed and continued a 10 percent disability rating for fracture, right distal fibula with talofibular ligament sprain.  Within one year of this determination, the Veteran did not express disagreement with the disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.201 (2014); Buie.  As such, the June 2006 rating action became final.  

This appeal period begins on March 14, 2008, the date this claim for increased rating was received.  Thereafter, in a November 2014 rating action, this disability evaluation was increased to 20 percent, effective in October 2014.  

Musculoskeletal disabilities of the ankle are rated under 38 C.F.R. § 4.71a, DCs 5270 - 5274.  Diagnostic Codes 5270, 5272, 5273, and 5274 are not for application here.  Diagnostic Codes 5270 and 5272 address ankylosis of the ankle and subastragalar or tarsal joints, respectively.  Diagnostic Code 5273 addresses malunion of the os calcis or astragalus and DC 5274 addresses astragalectomy.  There is no evidence of right ankle ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  Indeed, the October 2014 VA examiner specifically found that none of these conditions are present.  

The Board has considered whether it may be appropriate to rate the Veteran under DC 5262, which provides a disability rating for impairment of the fibula.  Service connection is in effect for fracture of the right distal fibula.  However, DC 5262 provides only for malunion or nonunion of the fibula.  The medical evidence shows that the old fracture of the fibula is healed (see August 2005 VA examination report) and there is no evidence of malunion or nonunion during the appeal period.  Thus this DC is not for application.

Accordingly, DC 5271 is the only code that applies to the Veteran's service-connected ankle disability.  That code addresses limited motion of the ankle, providing a 10 percent rating for moderate LOM, and a 20 percent rating for marked LOM.

At the November 2008 VA examination, there was weakness and lack of endurance on range of motion testing, resulting in measurements that were 5 degrees less than normal in dorsiflexion (15), plantar flexion (40), inversion (10), and eversion (10).  As to functional limitation, the Veteran reported that the ankle occasionally swells with exertion.  He had used a brace since 2000 and had been advised to use high-top shoes when playing basketball.  He stated that he could not walk far without ankle pain.  After an hour of driving the ankle became stiff and required the Veteran to stop and rest.  On examination, there were no symptoms standing, no swelling, pain walking up and down stairs, pain after walking 10 blocks, and standing was limited to 10-15 minutes.  There was no instability or effusion.  However, in a January 2009 VA treatment record, the Veteran reported that he exercised on a daily basis, including riding his bike without difficulty.

A July 2010 VA treatment record shows that the Veteran had sprained his ankle two weeks earlier.  Swelling and ecchymosis had resolved with no local inflammation.

At the November 2010 VA examination, dorsiflexion was to 15 degrees including with repetition and pain.  Plantar flexion was to 40 degrees, but decreased to 38 degrees with repetition and pain.  Inversion was to 9 degrees including with repetition and pain.  Eversion was to 9 degrees, but decreased to 8 degrees with repetition and pain.  There was no additional limitation due to weakness, incoordination, fatigue, or lack of endurance.  The Veteran reported that the pain and swelling were worse at night and his spouse had to massage the ankle to relieve the pain.  He stated that he could walk properly on the ankle but could not run.  He was not limited in walking up or down stairs.  He rated the pain at 2/10.  The examiner stated his impression that the ankle caused very minimal impact to the Veteran's quality of life.  The same VA examiner provided an addendum to his opinion in February 2011, stating that the ankle is "barely painful 2-3/10 with no flareups, no [e]ffect on ADLs[,] gait or employability.  Does not use a walking assist device at this visit."  The VA examiner refers in these two statements to the left ankle rather than the right, but taken in context, the Board interprets these as typographical errors.

A June 2011 VA treatment record shows that the Veteran had twisted his ankle two weeks earlier, and had felt sharp pain since then at 4/10.  There was no LOM.

At the September 2013 hearing, the Veteran testified that he could not run and the constant throbbing pain does not go away and interferes with sleep.  It swelled with use for up to two weeks.  He had purchased a cane for himself.

In July 2014 a VA treatment record showed normal ROM and reflexes of the right ankle.

The Board finds that prior to October 28, 2014, the evidence does not show more than moderate LOM of the ankle.  Prior to the October 2014 VA examination, the Veteran's ankle motion was only limited at most to 15 degrees of dorsiflexion, 38 degrees of plantar flexion, 9 degrees of inversion, and 8 degrees of eversion.  These measurements include additional functional limitation due to pain, weakness, and lack of endurance.  Normal range of motion for an ankle is 20 degrees dorsiflexion, 45 degrees plantar flexion.  Thus, at its worst, the ankle retained 75 percent of dorsiflexion, and 84 percent of plantar flexion.  

As to the level of his functional disability, prior to October 28, 2014, the Veteran's ankle would swell and hurt with lengthy walking, exercise, and more than an hour of driving.  But in January 2009 he could exercise on a daily basis, riding his bike without difficulty.  In November 2010 he was not limited on stairs and his pain was at a 2/10.  The examiner found very minimal impact to his quality of life, with no flare-ups, and no effect on ADLs or gait.  The Veteran was not using a walking assist device.  By September 2013, the Veteran testified the constant throbbing pain does not go away and had purchased a cane.  However, in July 2014, there was no LOM.

The October 28, 2014 VA examination shows a significant worsening of the Veteran's ankle motion and functionality, and the VA examiner found a progression in the diagnosis.  On this date, dorsiflexion was to 10 degrees but decreased to 5 degrees with repetition.  Plantar flexion was to 35 degrees but decreased to 30 degrees with repetition.  These are marked differences of -15 degrees from normal; notably reducing his range of motion to only 25 percent of the full range of dorsiflexion.  The contributing factors of disability to additional functional impairment are weakened movement, excess fatigability, pain, deformity, disturbance of locomotion, and interference with standing and weight-bearing.  The examiner stated that on flare-up, the degree of range of motion loss is approximately 10 degrees in all planes.  The Veteran uses his cane regularly if he needs to walk more than 15 minutes, and is unable to stand for more than an hour without pain.  The ankle buckles and twists easily.  He has difficulty balancing on stairs due to right ankle pain and weakness and must use handrails.  The VA examiner found that there was a progression from the previous diagnosis to traumatic arthritis.  The Veteran now regularly requires the cane, and limps as shown by the soles of his shoes.

Based on the foregoing, the Board finds that the Veteran's right ankle disability produced no more than moderate LOM prior to October 28, 2014.  Thus, an evaluation in excess of 10 percent is not warranted prior to that date.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Effective October 28, 2014, the Veteran is receiving the maximum schedular evaluation available under DC 5271: 20 percent for marked LOM of the ankle.  Thus, an evaluation in excess of 20 percent is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.



D.  Other considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's cervical spine and ankle disabilities are characterized by limitation of motion and functional impairment.  His left upper extremity is characterized by incomplete paralysis of all radicular groups.  These manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.71a.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The rating criteria do not discuss the Veteran's specific manifestations of incomplete paralysis, such as pain, tingling, numbness, weakness, or decreased sensation.  However, the severity of these symptoms is reflected in the designations of "mild" and "severe" paralysis.  The rating criteria are therefore adequate to evaluate the Veteran's radiculopathy.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his descriptions of cervical spine, radicular, and right ankle symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular ratings is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating, but no higher, is granted from March 30, 2004 to July 6, 2007, for left upper extremity radiculopathy.

Subject to the law and regulations governing payment of monetary benefits, a 60 percent rating, but no higher, is granted effective July 7, 2007, for left upper extremity radiculopathy.

A rating in excess of 20 percent for cervical spine disability is denied prior to October 28, 2014, and a rating in excess of 30 percent is denied thereafter.

A rating in excess of 10 percent for right ankle disability is denied prior to October 28, 2014, and a rating in excess of 20 percent is denied thereafter.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


